                                                                                                             Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 1 of 16 Page ID #:1004


                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           Lance D. Wilson SBN 183852
                                                                                                         2 lance.wilson@tuckerellis.com
                                                                                                           201 Mission Street, Suite 2310
                                                                                                         3 San Francisco, CA 94105
                                                                                                           Telephone: 415.617.2400
                                                                                                         4 Facsimile: 415.617.2409

                                                                                                         5
                                                                                                           TUCKER ELLIS LLP
                                                                                                         6 Justin E. Garratt SBN 253520
                                                                                                           justin.garratt@tuckerellis.com
                                                                                                         7 515 South Flower Street
                                                                                                           Forty-Second Floor
                                                                                                         8 Los Angeles, CA 90071-2223
                                                                                                           Telephone: 213.430.3400
                                                                                                         9 Facsimile: 213.430.3409
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 Attorneys for Defendant
                                                                                                           RAYTHEON TECHNOLOGIES CORPORATION
                                                                                                        11 f/k/a United Technologies Corporation (erroneously sued as
                                                                                                           “successor-in-interest to PRATT & WHITNEY ENGINE
                                                                                                        12 SERVICES, INC.”)

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                                        14
                                                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        15
                                                                                                              ARTHUR ROSENGREN, an individual,                 Case No.: 2:19-cv-09064-SVW-E
                                                                                                        16
                                                                                                                                     Plaintiff,                [PROPOSED] PROTECTIVE ORDER
                                                                                                        17                                                     REGARDING CONFIDENTIAL AND
                                                                                                                         v.                                    EXPORT-CONTROLLED
                                                                                                        18                                                     MATERIALS
                                                                                                              CURTISS-WRIGHT CORPORATION, et
                                                                                                        19    al.,                                             [Discovery Document: Referred to
                                                                                                                                                               Magistrate Judge Charles F. Eick]
                                                                                                        20                           Defendants.
                                                                                                                                                               Action Filed: October 3, 2019
                                                                                                        21                                                     Trial Date: November 3, 2020
                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25                                        GOOD CAUSE STATEMENT
                                                                                                        26               This action may involve production of documents and discussion of trade secrets,
                                                                                                        27    research and development, and/or proprietary information for which special protection
                                                                                                        28    from public disclosure or any purpose other than prosecution of this action is warranted.
                                                                                                                                      [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                  CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                              561440.1
                                                                                                             Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 2 of 16 Page ID #:1005


                                                                                                         1    In addition, some of the documents, materials, and information that will be relevant in
                                                                                                         2    this matter have disclosure restrictions required by federal regulations of the United
                                                                                                         3    States, including, but not limited to, the U.S. Arms Export Control Act, as amended, 22.
                                                                                                         4    U.S.C. §§ 2751-2799, the International Traffic in Arms Regulations (“ITAR”), as
                                                                                                         5    amended, 22 C.F.R. §§ 120-130, the Export Administration Act, as amended, 50 U.S.C.
                                                                                                         6    §§ 4611-4613, the Export Control Reform Act, 50 U.S.C. §§ 4801-4826, and/or the U.S.
                                                                                                         7    Export Administration Regulations (“EAR”), as amended, 15 C.F.R. §§ 730, et seq. and
                                                                                                         8    any regulations and orders administered by the Treasury Department’s Office of Foreign
                                                                                                         9    Assets Control Regulations (31 CFR Chapter V) (collectively “U.S. Export Control
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10    Laws”).
                                                                                                        11               Specifically, ITAR regulations control the export of defense-related articles and
                                                                                                        12    services on the United States Munitions List (“USML”). The Deputy Assistant Secretary
                                                                                                        13    of State for Defense Trade Controls, Bureau of Political-Military Affairs (“DDTC”)
TUCKER ELLIS LLP




                                                                                                        14    interprets and enforces ITAR, and its goal is to safeguard U.S. national security and
                                                                                                        15    further U.S. foreign policy objectives. ITAR regulations dictate that information and
                                                                                                        16    material pertaining to defense and military-related technologies (for items listed on the
                                                                                                        17    USML) may only be shared with U.S. Persons who have not been indicted or otherwise
                                                                                                        18    charged with violating the U.S. criminal statutes enumerated in 22 C.F.R. § 120.27 and
                                                                                                        19    whose names do not appear on relevant disbarment lists. Government contractors, such
                                                                                                        20    as Defendants in this case face heavy fines, criminal penalties, and loss of government
                                                                                                        21    contracts if they, intentionally or not, provide access to ITAR-protected defense articles,
                                                                                                        22    services or technical data to persons who are not eligible to receive such documents,
                                                                                                        23    materials, or information. Prior to disclosure, documents subject to U.S. Export Control
                                                                                                        24    Laws must be stamped to indicate that the materials are subject to export control laws.
                                                                                                        25    Any access to the documents must be restricted to ensure that export-controlled
                                                                                                        26    information, as defined by the above listed federal statutes and regulations, is not
                                                                                                        27

                                                                                                        28
                                                                                                                                                               2
                                                                                                                                      [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                  CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                              561440.1
                                                                                                             Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 3 of 16 Page ID #:1006


                                                                                                         1 disclosed in violation of U.S. Export Control Laws. Violation of these statutes will
                                                                                                         2 subject the producing party to fines and other potential penalties.1

                                                                                                         3               This Court has authority to issue a protective order for good cause. Fed. R. Civ. P.
                                                                                                         4    26(c)(1). Given the national security interests and the potential for severe criminal and
                                                                                                         5    civil penalties, there is a clear showing of a particular and specific need for this protective
                                                                                                         6    order. Blankenship v. Hearst Corp., 519 F. 2d 418, 429 (9th Cir. 1975); see also 22
                                                                                                         7    U.S.C.A. § 2778(h) (stating that “defense articles or defense services for purposes of this
                                                                                                         8    section shall not be subject to judicial review.”)
                                                                                                         9               In similar circumstances, courts have found good cause for protective orders in
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10    cases involving documents and information deemed confidential under U.S. Export
                                                                                                        11    Control Laws. See, e.g., Ross-Hime Designs, Inc. v. Unites States, 109 Fed. Cl. 725, 744-
                                                                                                        12    46 (2013) (structure descriptions, drawings, and photographs requiring an export license
                                                                                                        13    pursuant to the Export Administration Regulations were within the scope of restricted
TUCKER ELLIS LLP




                                                                                                        14    information covered by a protective order); United States v. Int’l Bus. Machs. Corp., 461
                                                                                                        15    F. Supp. 732 (S.D.N.Y. 1978) (protective order issued for defense exhibits, including
                                                                                                        16    applications and licenses deemed confidential pursuant to the Export Administration
                                                                                                        17    Act).
                                                                                                        18               These export control requirements make it imperative that documents produced in
                                                                                                        19    discovery are handled in such a way so that violation of the various controls on
                                                                                                        20    dissemination of the information are not violated. Accordingly, to expedite the flow of
                                                                                                        21    information, to facilitate the prompt resolution of disputes over confidentiality of
                                                                                                        22    discovery materials, and to adequately restrict the disclosure of export-controlled
                                                                                                        23

                                                                                                        24
                                                                                                           1 Export control laws provide for substantial penalties, both civil and criminal. Failure to
                                                                                                        25
                                                                                                           comply with ITAR can result in civil fines as high as $500,000 per violation, while
                                                                                                        26 criminal penalties include fines of up to $1,000,000 and 20 years imprisonment per
                                                                                                           violation. See 22 C.F.R. 127.3, 22 U.S.C. § 2278(c), (e). Under EAR, maximum civil
                                                                                                        27
                                                                                                           fines can reach $250,000 per violations. Criminal penalties can be as high as $1,000,000
                                                                                                        28 and 20 years of imprisonment per violation. 50 U.S.C. § 2410, 50 U.S.C. § 1705.
                                                                                                                                                               3
                                                                                                                                      [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                  CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                              561440.1
                                                                                                             Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 4 of 16 Page ID #:1007


                                                                                                         1    information as required by the laws of the United States, while ensuring the parties are
                                                                                                         2    permitted reasonable and necessary uses of such material in preparation for and in the
                                                                                                         3    conduct of trial, and to serve the ends of justice, a protective order for such information is
                                                                                                         4    justified in this matter.
                                                                                                         5               Wherefore:
                                                                                                         6               1.   It is hereby ordered by the Court that the following shall apply to
                                                                                                         7    information, documents, testimony, excerpts from documents, and other materials
                                                                                                         8    produced in this action by the parties to this action pursuant to the Federal Rules of Civil
                                                                                                         9    Procedure and the Local Civil Rules of the Central District of California governing
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10    disclosure and discovery.
                                                                                                        11               2.   Information, testimony, documents and other materials may be designated
                                                                                                        12    (“Designated Material”) by any of the parties to this lawsuit, (“Designating Party(ies)”)
                                                                                                        13    in the manner permitted as set forth in this Protective Order (“this Order”). All such
TUCKER ELLIS LLP




                                                                                                        14    information, testimony, documents, excerpts from documents, and other materials will
                                                                                                        15    constitute Designated Material under this Order. The designations shall be (a)
                                                                                                        16    "CONFIDENTIAL" (“Confidential”); and/or, (b) "SENSITIVE—SUBJECT TO
                                                                                                        17    EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms
                                                                                                        18    Regulations, Export Administration Act, U.S. Export Administration Regulations, Export
                                                                                                        19    Control Reform Act," ("Export-Controlled").
                                                                                                        20               3.   Documents shall be designated by stamping or otherwise marking the
                                                                                                        21    documents with the words "CONFIDENTIAL," and/or "SENSITIVE—SUBJECT TO
                                                                                                        22    EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms
                                                                                                        23    Regulations, Export Administration Act, U.S. Export Administration Regulations, Export
                                                                                                        24    Control Reform Act," thus clearly identifying the category of Designated Material for
                                                                                                        25    which protection is required under the terms of this Order. Depending on the nature and
                                                                                                        26    substance of the document it may designated with more than one designation under this
                                                                                                        27    Order. Designated Material not reduced to documentary form shall be designated by the
                                                                                                        28    Designating Party in a reasonably equivalent way.
                                                                                                                                                              4
                                                                                                                                     [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                 CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                              561440.1
                                                                                                             Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 5 of 16 Page ID #:1008


                                                                                                         1               4.    Nondisclosure of information designated as Confidential:
                                                                                                         2                     a.     Information may be designated as Confidential if the information
                                                                                                         3               constitutes (i) a trade secret as defined under law; (ii) confidential or proprietary
                                                                                                         4               business information, the disclosure of which might adversely affect or prejudice
                                                                                                         5               the business or the competitive position of the Designating Party or any of that
                                                                                                         6               party’s past or present subsidiaries, affiliated companies, or divisions, within that
                                                                                                         7               party’s trade or business; (iii) non-public financial information relating to the
                                                                                                         8               Designating Party or any of that party’s present or past subsidiaries, affiliated
                                                                                                         9               companies or divisions; (iv) non-public information which the Designating Party is
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10               under an obligation to any other person to maintain in confidence; or (v) any
                                                                                                        11               information otherwise protected from disclosure by the applicable rules of civil
                                                                                                        12               procedure and/or rules of evidence. Confidential information will mean and
                                                                                                        13               include information contained or disclosed in any materials, including without
TUCKER ELLIS LLP




                                                                                                        14               limitation, documents, portions of documents, answers to interrogatories, responses
                                                                                                        15               to requests for admissions, trial testimony, deposition testimony, and transcripts of
                                                                                                        16               trial testimony and depositions, including data, summaries, and compilations
                                                                                                        17               derived therefrom that is designated as Confidential as set forth in this Order by
                                                                                                        18               any party to which such information belongs. All documents marked as
                                                                                                        19               “Proprietary” will be deemed as designated Confidential.
                                                                                                        20                     b.     The Parties agree that information designated Confidential may be
                                                                                                        21               used by any or all parties to the instant litigation for any lawful purposes at
                                                                                                        22               deposition and/or trial and may be attached as an exhibit to any depositions taken
                                                                                                        23               for these purposes pursuant to the terms of this Order.
                                                                                                        24                     c.     If a party or its principal or authorized agent receives a subpoena or
                                                                                                        25               other process (“Subpoena”) demanding production of information or materials that
                                                                                                        26               have been designated as Confidential, the recipient of the subpoena shall promptly
                                                                                                        27               give notice of the same by electronic mail, certified express mail (return receipt
                                                                                                        28               requested), overnight delivery, or facsimile transmission to counsel of record for
                                                                                                                                                                 5
                                                                                                                                        [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                    CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                              561440.1
                                                                                                             Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 6 of 16 Page ID #:1009


                                                                                                         1               the affected Designating Party and shall furnish such counsel with a copy of the
                                                                                                         2               Subpoena or other request so that the affected Designating Party may, in its sole
                                                                                                         3               discretion, move to quash or limit the Subpoena or request or otherwise oppose
                                                                                                         4               production of the material or information designated as Confidential. The person
                                                                                                         5               receiving the Subpoena or other request shall not produce the information or
                                                                                                         6               material designated as Confidential until the Designating Party has had a
                                                                                                         7               reasonable opportunity to challenge the Subpoena or request.
                                                                                                         8               5.    Material designated as Confidential shall not be used or disclosed for any
                                                                                                         9    purpose other than the litigation of this action and may be disclosed only as follows:
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                     a.     Parties: material designated Confidential may be disclosed to parties
                                                                                                        11               to this action including their attorneys, directors, officers, employees, and
                                                                                                        12               consultants who have a legitimate need to see the information in connection with
                                                                                                        13               their responsibilities for overseeing the litigation or assisting counsel in preparing
TUCKER ELLIS LLP




                                                                                                        14               the action for trial or settlement. Before material designated as Confidential is
                                                                                                        15               disclosed for this purpose, each intended recipient must agree to be bound by this
                                                                                                        16               Order by signing a copy of the form attached hereto as Exhibit A (“Exhibit A”).
                                                                                                        17                     b.     Other Persons: material designated Confidential may be provided as
                                                                                                        18               necessary to copying services, translators, and litigation support firms. Before
                                                                                                        19               material designated as Confidential is disclosed to such third parties, each such
                                                                                                        20               person must agree to be bound by this Order by signing a copy of Exhibit A.
                                                                                                        21                     c.     A party that provides or discloses material designated as Confidential
                                                                                                        22               to persons under the provisions of this paragraph (Paragraph No. 5) shall maintain
                                                                                                        23               copies of all signed Exhibit A forms and, upon request, shall produce all such
                                                                                                        24               signed Exhibit A forms to the Designating Party upon the final termination of this
                                                                                                        25               action.
                                                                                                        26               6.    The Designating Party shall designate any materials, testimony or
                                                                                                        27

                                                                                                        28
                                                                                                                                                                 6
                                                                                                                                        [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                    CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                              561440.1
                                                                                                             Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 7 of 16 Page ID #:1010


                                                                                                         1    information that it believes to be subject to U.S. Export Control Laws2 as
                                                                                                         2    "SENSITIVE—SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act,
                                                                                                         3    International Traffic In Arms Regulations, Export Administration Act, U.S. Export
                                                                                                         4    Administration Regulations, Export Control Reform Act."
                                                                                                         5               7.   Material designated as Export-Controlled may only be released, disclosed or
                                                                                                         6    made accessible to U.S. Persons (as that term is defined at 22 CFR 120.15 and hereafter
                                                                                                         7    "U.S. Person" or "U.S. Persons"), that are not named on any restricted or denied
                                                                                                         8    party/individual/entity list maintained by relevant government agencies. This restriction
                                                                                                         9    applies to any material designated as Export-Controlled, whether stored electronically on
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10    a server or otherwise. Before material designated as Export-Controlled is disclosed to
                                                                                                        11    any person, each such person must agree to be bound by this Order by signing a copy of
                                                                                                        12    Exhibit A, attesting that he or she is a U.S. Person as that term is defined as set forth
                                                                                                        13    above and at 22 CFR 120.15, has not been indicted or otherwise charged with violating
TUCKER ELLIS LLP




                                                                                                        14    the U.S. criminal statutes enumerated in 22 C.F.R. § 120.27, and is not named on any
                                                                                                        15    restricted list or on any denied party/individual/entity list maintained by any government
                                                                                                        16    agency that would disqualify him or her from receiving Export-Controlled materials or
                                                                                                        17    information. Additionally, before material designated as Export-Controlled is disclosed
                                                                                                        18    to any person, each such person shall provide a copy of his or her signed Exhibit A to the
                                                                                                        19    Designating Party releasing the materials, testimony, and/or information designated as
                                                                                                        20    Export-Controlled, and shall obtain approval from the Designating Party that he or she is
                                                                                                        21    eligible to receive materials or information designated as Export-Controlled. The
                                                                                                        22    Designating Party may, at its discretion, confirm the attestations contained within the
                                                                                                        23

                                                                                                        24
                                                                                                              2 U.S.
                                                                                                                 Export Control Laws shall include the U.S. Arms Export Control Act, as amended,
                                                                                                        25
                                                                                                           22 U.S.C. §§ 2751-2799, the International Traffic in Arms Regulations, as amended, 22
                                                                                                        26 CFR 120-130 (“ITAR”), the Export Control Reform Act, 50 U.S.C. §§ 4801-4826, and/or
                                                                                                           the U.S. Export Administration Regulations, as amended, 15 CFR 730 et seq. (“EAR”)
                                                                                                        27
                                                                                                           and any regulations and orders administered by the Treasury Department’s Office of
                                                                                                        28 Foreign Assets Control Regulations (31 CFR Chapter V).
                                                                                                                                                             7
                                                                                                                                     [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                 CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                              561440.1
                                                                                                             Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 8 of 16 Page ID #:1011


                                                                                                         1    signed Exhibit A before approving that person for receipt of materials, testimony, and/or
                                                                                                         2    information designated as Export-Controlled.
                                                                                                         3               8.    In addition to the other requirements of this Order, by accepting material
                                                                                                         4    designated as Export-Controlled, the receiving party represents and warrants that
                                                                                                         5    he/she/it is a U.S. Person (as that term is defined as set forth above and at 22 CFR
                                                                                                         6    120.15) and that he/she/it will comply with all applicable export, import, and sanctions
                                                                                                         7    laws, regulations, orders, and authorizations.
                                                                                                         8               9.    Prior to disclosing any Designated Material to any person, the person
                                                                                                         9    making such disclosure shall:
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                     a.     inform the person to whom disclosure is intended of the Confidential
                                                                                                        11               and/or Export-Controlled nature of the Designated Material by calling their
                                                                                                        12               attention to the designations and explaining what each designation means as set
                                                                                                        13               forth in this Order;
TUCKER ELLIS LLP




                                                                                                        14                     b.     inform the person to whom disclosure is intended that this Court has
                                                                                                        15               enjoined the use of the Designated Material by him/her for any purpose other than
                                                                                                        16               this litigation and has enjoined the disclosure of that information or documents to
                                                                                                        17               any other person;
                                                                                                        18                     c.     provide the person to whom disclosure is intended with a copy of this
                                                                                                        19               Order and obtain a copy of Exhibit A that is signed by that person; and,
                                                                                                        20                     d.     for any material designated as Export-Controlled, provide a copy of
                                                                                                        21               Exhibit A signed by the person to whom disclosure is intended and obtain approval
                                                                                                        22               from the Designating Party for the person to whom disclosure is intended to
                                                                                                        23               receive the materials or information designated as Export-Controlled before
                                                                                                        24               disclosing the Export-Controlled materials to that person as set forth in Paragraph
                                                                                                        25               No. 7 of this Order.
                                                                                                        26               10.   A person having custody of Designated Material shall maintain it in a
                                                                                                        27    manner that limits access to the Designated Material to persons permitted such access
                                                                                                        28    under this Order.
                                                                                                                                                               8
                                                                                                                                        [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                    CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                              561440.1
                                                                                                             Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 9 of 16 Page ID #:1012


                                                                                                         1               11.   The Designating Parties will use reasonable care to avoid designating
                                                                                                         2    documents or information that do not qualify for a designation.
                                                                                                         3               12.   Improper designations are prohibited. Designation under this Order as
                                                                                                         4    Export-Controlled is allowed only as required by the applicable export control
                                                                                                         5    regulations. If a Designating Party learns that information or items that it designated for
                                                                                                         6    protection do not qualify for protection at all or do not qualify for the level of protection
                                                                                                         7    initially asserted, that Designating Party must promptly notify all parties that it is
                                                                                                         8    withdrawing or modifying the mistaken designation. Additionally, a party may submit a
                                                                                                         9    request in writing to the Designating Party that produced Designated Material that the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10    designation be modified or withdrawn. If the Designating Party does not agree to the
                                                                                                        11    withdrawal or re-designation within fifteen business days, the objecting party may apply
                                                                                                        12    to the Court for relief. A motion requesting that a designation be modified or withdrawn
                                                                                                        13    must identify, with specificity, the designation(s) at issue and the reasons why the
TUCKER ELLIS LLP




                                                                                                        14    moving party asserts that the designation is improper. Upon any such application/motion,
                                                                                                        15    the burden shall be on the Designating Party to show why the designation is proper.
                                                                                                        16    Before serving a written challenge, the objecting party must attempt in good faith to meet
                                                                                                        17    and confer with the Designating Party in an effort to resolve the matter.
                                                                                                        18               13.   When Export-Controlled testimony is sought at a deposition or when
                                                                                                        19    Export-Controlled information or material is produced or requested to be produced at a
                                                                                                        20    deposition, the Designating Party may exclude from the deposition all persons other than
                                                                                                        21    those to whom the Export-Controlled material may be disclosed under this Order.
                                                                                                        22               14.   A party may mark Designated Material as a deposition exhibit, only if the
                                                                                                        23    deposition witness is one to whom the exhibit may be disclosed under this Order and if
                                                                                                        24    the exhibit displays the same designation as the original Designated Material.
                                                                                                        25               15.   A party which reasonably anticipates it will use, disclose, seek the disclosure
                                                                                                        26    of, or be requested to disclose information or material at a hearing or discovery
                                                                                                        27    proceeding that is or will be designated as Export-Controlled material must notify all
                                                                                                        28    parties of the same as soon as practicable after serving or receiving notice of the hearing
                                                                                                                                                               9
                                                                                                                                      [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                  CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                              561440.1
                                                                                                         Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 10 of 16 Page ID #:1013


                                                                                                         1   or discovery proceeding but, at a minimum, within ten days of the hearing or discovery
                                                                                                         2   proceeding, time permitting. If the party serving notice of the hearing or discovery
                                                                                                         3   proceeding reasonably anticipates that Export-Controlled material will be used or
                                                                                                         4   disclosed at the hearing or discovery proceeding, that party must also identify the
                                                                                                         5   Designating Party of the Export-Controlled material that it anticipates will be used or
                                                                                                         6   disclosed in its notice to all parties that Export-Controlled material will be used or
                                                                                                         7   disclosed at the hearing or proceeding. Parties who expect to attend any hearing or
                                                                                                         8   discovery proceeding where notice has been given about the possible disclosure of
                                                                                                         9   Export-Controlled material pursuant to this paragraph must provide to the Designating
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   Party an Exhibit A, completed and signed by the person that will be attending the hearing
                                                                                                        11   or proceeding, and obtain approval from the Designating Party that the person that will be
                                                                                                        12   attending the hearing or proceeding is eligible for receipt of Export-Controlled materials
                                                                                                        13   or information. A completed and signed Exhibit A for any and all persons who intend to
TUCKER ELLIS LLP




                                                                                                        14   attend the hearing or discovery proceeding must be provided to the Designating Party at
                                                                                                        15   least 10 days before the date noticed for the hearing or discovery proceeding. The
                                                                                                        16   Designating Party will respond as to whether a person has been approved for receipt of
                                                                                                        17   Export-Controlled materials no later than five business days after receiving a completed
                                                                                                        18   and signed Exhibit A for that person. Any party that fails to timely provide a completed
                                                                                                        19   and signed Exhibit A for the person that they intend to attend the hearing or discovery
                                                                                                        20   proceeding on its behalf under this Order may waive its right to be present at the subject
                                                                                                        21   hearing or discovery proceeding.
                                                                                                        22              16.   Deposition transcripts, or portions thereof, may be designated either (a)
                                                                                                        23   when the testimony is recorded, or (b) by written notice to all counsel of record, given
                                                                                                        24   within fifteen business days after the Designating Party's receipt of the transcript, in
                                                                                                        25   which case all counsel receiving such notice shall be responsible for marking the copies
                                                                                                        26   of the designated transcript or portion thereof, including any “rough draft,” incomplete or
                                                                                                        27   uncertified copies of the transcript in their possession or control as directed by the
                                                                                                        28   Designating Party. For any hearing or discovery proceeding where a party provides
                                                                                                                                                             10
                                                                                                                                     [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                 CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                             561440.1
                                                                                                         Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 11 of 16 Page ID #:1014


                                                                                                         1   notice that it anticipates disclosure of Export-Controlled materials as set forth in
                                                                                                         2   Paragraph No. 15, pending expiration of the fifteen business days as referenced in this
                                                                                                         3   paragraph, the deposition transcript shall be treated as designated Export-Controlled in its
                                                                                                         4   entirety, and may not be distributed to anyone other than the Designating Party.
                                                                                                         5              17.   Designated Material may only be filed with a court under seal pursuant to
                                                                                                         6   Local Rule 79-5, identified as being subject to this Order as Confidential or Export-
                                                                                                         7   Controlled material, and protected from being opened except by court order. Filing
                                                                                                         8   pleadings or other papers disclosing or containing Designated Material does not waive
                                                                                                         9   the designated status of the material. In accordance with ITAR, EAR, and NISPOM
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   statutes and regulations, the Court will determine how Designated Material will be
                                                                                                        11   treated during trial.
                                                                                                        12              18.   At a hearing or trial, the Court will determine whether Designated Material
                                                                                                        13   may be introduced or disclosed or discussed only in a closed courtroom or in chambers,
TUCKER ELLIS LLP




                                                                                                        14   and whether any persons, except for those permitted access by this Order to the
                                                                                                        15   Designated Material at issue, shall be permitted to attend any hearing or trial at such time
                                                                                                        16   as Designated Material information is disclosed. Portions of transcripts of hearing or trial
                                                                                                        17   proceedings, or introduced exhibits, where Designated Material is disclosed must be
                                                                                                        18   marked as the type of Designated Material at issue and access to the marked portions
                                                                                                        19   shall be restricted as consistent with this Order.
                                                                                                        20              19.   Upon final termination of this action as to any Designating Party (whether
                                                                                                        21   by settlement, judgment, dismissal, or otherwise), all Designated Material produced by
                                                                                                        22   that Designating Party, and copies thereof, shall be destroyed or promptly returned (and
                                                                                                        23   in no event later than forty-five (45) days after said termination) to that Designating
                                                                                                        24   Party. In the case of transcripts, the Designated Material shall be destroyed or
                                                                                                        25   permanently redacted including any electronically stored transcripts or copies. The
                                                                                                        26   receiving party shall, upon request from the Designating Party, provide to the
                                                                                                        27   Designating Party a certification that all Designated Materials have been returned or
                                                                                                        28   destroyed, or in the case of transcripts, permanently redacted (including any
                                                                                                                                                             11
                                                                                                                                     [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                 CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                             561440.1
                                                                                                         Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 12 of 16 Page ID #:1015


                                                                                                         1   electronically stored copies).
                                                                                                         2              20.   Inadvertent production of Confidential material prior to its designation as
                                                                                                         3   such in accordance with this Order shall not be deemed a waiver of a claim that the
                                                                                                         4   material is Confidential. Any such error shall be corrected within a reasonable time.
                                                                                                         5              21.   Nothing in this Order shall require disclosure of information protected by the
                                                                                                         6   attorney-client privilege, or other privilege or immunity, and the inadvertent production
                                                                                                         7   of such information shall not operate as a waiver. If a Designating Party becomes aware
                                                                                                         8   that it has inadvertently produced information protected by the attorney-client privilege,
                                                                                                         9   or other privilege or immunity, the Designating Party will promptly notify each receiving
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   party in writing of the inadvertent production. When a party receives notice of such
                                                                                                        11   inadvertent production, it shall return all copies of inadvertently produced material within
                                                                                                        12   three business days.
                                                                                                        13              22.   The foregoing is entirely without prejudice to the right of any party to apply
TUCKER ELLIS LLP




                                                                                                        14   to the Court for any further order relating to Designated Material; or to object to the
                                                                                                        15   production of Designated Material; or to apply to the Court for an order compelling
                                                                                                        16   production of Designated Material; or for modification of this Order; or to seek any other
                                                                                                        17   relief from the Court.
                                                                                                        18              23.   Entering into or agreeing to this Order and/or receiving or producing
                                                                                                        19   Designated Material pursuant to this Order or otherwise complying with the terms of this
                                                                                                        20   Order shall not:
                                                                                                        21                    a.       be construed as an admission that such material, or any testimony
                                                                                                        22              concerning such material, would be admissible in evidence in this litigation or in
                                                                                                        23              any other proceeding;
                                                                                                        24                    b.       operate as an admission by any party that any particular information
                                                                                                        25              or material designated as Confidential contains or reflects trade secrets, proprietary
                                                                                                        26              or commercially sensitive information, or any other type of confidential
                                                                                                        27              information;
                                                                                                        28
                                                                                                                                                               12
                                                                                                                                       [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                   CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                             561440.1
                                                                                                         Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 13 of 16 Page ID #:1016


                                                                                                         1                    c.       operate as an admission by any party that the restrictions and
                                                                                                         2              procedures set forth herein constitute or do not constitute adequate protection for
                                                                                                         3              any particular information deemed by any party to be Confidential;
                                                                                                         4                    d.       prejudice in any way the rights of the parties to object to the
                                                                                                         5              production of documents they consider not subject to discovery;
                                                                                                         6                    e.       prejudice in any way the rights of any party to object to the
                                                                                                         7              authenticity or admissibility into evidence of any document, testimony or other
                                                                                                         8              evidence subject to this Order;
                                                                                                         9                    f.       prejudice in any way the rights of a party to seek a determination by
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10              the Court whether any information or material should be subject to the terms of
                                                                                                        11              this Order;
                                                                                                        12                    g.       prejudice in any way the rights of a party to make a showing that
                                                                                                        13              information or materials are of proprietary or competitive value;
TUCKER ELLIS LLP




                                                                                                        14                    h.       prevent the parties to this Order from agreeing in writing or on the
                                                                                                        15              record during a deposition or hearing in this action to alter or waive the provisions
                                                                                                        16              or protections provided for herein with respect to any particular information or
                                                                                                        17              material; or
                                                                                                        18                    i.       shift any evidentiary burdens with respect to the protection or
                                                                                                        19              production of documents or information in this action.
                                                                                                        20              24.   The restrictions imposed by this Order may be modified or terminated only
                                                                                                        21   by further order of the Court.
                                                                                                        22              25.   Upon final termination of this action, the Clerk shall return to counsel or
                                                                                                        23   destroy any Designated Materials that were not sealed provided that no Notice of Appeal
                                                                                                        24   has been filed, and the time for filing such Notice of Appeal has expired.
                                                                                                        25   IT IS SO ORDERED.
                                                                                                        26     Dated: July 1, 2020
                                                                                                                                                                         /S/ CHARLES F. EICK
                                                                                                                                                                 Honorable Charles F. Eick
                                                                                                        27
                                                                                                                                                                 United States Magistrate Judge
                                                                                                        28
                                                                                                                                                                 13
                                                                                                                                       [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                   CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                             561440.1
                                                                                                         Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 14 of 16 Page ID #:1017


                                                                                                         1                                                 EXHIBIT A
                                                                                                         2              I have read and received a copy of the Protective Order entered in the lawsuit
                                                                                                         3   entitled Arthur Rosengren, et al. v. Curtiss-Wright Corporation, et al.; Case No. 2:19-cv-
                                                                                                         4   09064-SVW-E.
                                                                                                         5              I attest that I am, (a) a party in this case; (b) counsel, staff, or a vendor for counsel
                                                                                                         6   representing a party in this case; or, (c) a consultant or expert retained by a party in this
                                                                                                         7   case. I hereby agree that I will not disclose any information contained in Designated
                                                                                                         8   Material to any person unless permitted by this Order. I further agree not to use any such
                                                                                                         9   information for any purpose other than this litigation and pursuant to the restrictions set
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   forth in this Order.
                                                                                                        11              I attest that I am qualified under all U.S. Export Laws and Regulations3 to receive
                                                                                                        12   Export-Controlled materials and information as set forth in the Protective Order and that I
                                                                                                        13   will comply with all such Laws and Regulations with regard to the receipt of any
TUCKER ELLIS LLP




                                                                                                        14   materials designated as Export-Controlled. I attest that I am a U.S. Person as that is
                                                                                                        15   defined at 22 CFR 120.15, have not been indicted or otherwise charged with violating the
                                                                                                        16   U.S. criminal statutes enumerated in 22 C.F.R. § 120.27, and am not named on any
                                                                                                        17   restricted list or on any denied party/individual/entity list maintained by any government
                                                                                                        18   agency that would disqualify me for the receipt of Export-Controlled materials or
                                                                                                        19   information. I understand that by the terms of the Protective Order, I am not eligible to
                                                                                                        20   receive and agree that I will not receive any such Export-Controlled information or
                                                                                                        21   materials designated in this case unless and until I receive confirmation that I have been
                                                                                                        22

                                                                                                        23
                                                                                                             3 U.S.
                                                                                                                 Export Control Laws shall include the U.S. Arms Export Control Act, as amended,
                                                                                                        24 22 U.S.C. §§ 2751-2799, the International Traffic in Arms Regulations, as amended, 22
                                                                                                        25 CFR 120-130 (“ITAR”), the Export Control Reform Act, 50 U.S.C. §§ 4801-4826, and/or
                                                                                                           the U.S. Export Administration Regulations, as amended, 15 CFR 730 et seq. (“EAR”)
                                                                                                        26 and any regulations and orders administered by the Treasury Department’s Office of

                                                                                                        27 Foreign Assets Control Regulations (31 CFR Chapter V).

                                                                                                        28
                                                                                                                                                                14
                                                                                                                                      [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                  CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                             561440.1
                                                                                                         Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 15 of 16 Page ID #:1018


                                                                                                         1   approved to do so as set forth in Paragraph No. 7 of the Protective Order.
                                                                                                         2              Within thirty (30) days after the termination of the lawsuit against the Designating
                                                                                                         3   Party of any Designated Materials that I receive, I agree to return any and all copies of
                                                                                                         4   the Designated Materials produced by that Designating Party, as outlined in this Order, to
                                                                                                         5   counsel for the Designating Party or the party that I am working for or associated with so
                                                                                                         6   that the Designated Materials that I received can be returned to the Designating Party or
                                                                                                         7   destroyed, as set forth in Paragraph No. 19 of this Order. I will not maintain a copy of
                                                                                                         8   any Designated Materials in my possession (or any notes, summaries, or abstracts of its
                                                                                                         9   substance) without the express, written authority from the Designating Party.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10              As a condition of having access to Designated Material, I agree and consent to be
                                                                                                        11   subject to the jurisdiction of The United States District Court for The Central District of
                                                                                                        12   California with respect the enforcement of the provisions of the Order.
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14   Full Name:
                                                                                                        15   Business Address:
                                                                                                        16   City and State of Residence:
                                                                                                        17   DATED:
                                                                                                        18   Signature:
                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28
                                                                                                                                                              15
                                                                                                                                     [PROPOSED] PROTECTIVE ORDER REGARDING
                                                                                                                                 CONFIDENTIAL AND EXPORT-CONTORLLED MATERIALS
                                                                                                             561440.1
                                                                                                         Case 2:19-cv-09064-SVW-E Document 88 Filed 07/01/20 Page 16 of 16 Page ID #:1019


                                                                                                         1                                     CERTIFICATE OF SERVICE
                                                                                                         2       I declare that I am a citizen of the United States and a resident of Los Angeles,
                                                                                                           California or employed in the County of Los Angeles, State of California. I am over the
                                                                                                         3 age of 18 and not a party to the within action. My business address is Tucker Ellis LLP,
                                                                                                           515 South Flower Street, 42nd Floor, Los Angeles, CA 90071.
                                                                                                         4
                                                                                                                 On July 1, 2020, I served the following document entitled [PROPOSED]
                                                                                                         5   PROTECTIVE ORDER REGARDING CONFIDENTIAL AND EXPORT-
                                                                                                             CONTROLLED MATERIALS on the interested parties in this action by:
                                                                                                         6
                                                                                                             (X)        ELECTRONICALLY VIA ECF: the above-entitled document to be served
                                                                                                         7              electronically through the United States District Court, Central District ECF
                                                                                                                        website, addressed to all parties appearing on the Court’s ECF service list. A copy
                                                                                                         8              of the “Filing Receipt” page will be maintained with the original document in our
                                                                                                                        office.
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             ( )        U. S. MAIL: I placed a copy in a separate envelope, with postage fully prepaid, for
                                                                                                        10              each address named on the attached service list for collection and mailing on the
                                                                                                                        below indicated day following the ordinary business practices at Tucker Ellis LLP.
                                                                                                        11              I certify I am familiar with the ordinary business practices of my place of
                                                                                                                        employment with regard to collection for mailing with the United States Postal
                                                                                                        12              Service. I am aware that on motion of the party served, service is presumed invalid
                                                                                                                        if postal cancellation date or postage meter date is more than one day after date of
                                                                                                        13              deposit or mailing affidavit.
TUCKER ELLIS LLP




                                                                                                        14   (X)        I declare that I am employed in the office of the Bar of this Court at whose
                                                                                                                        direction the service was made.
                                                                                                        15
                                                                                                                        Executed on July 1, 2020, at Los Angeles, California.
                                                                                                        16

                                                                                                        17

                                                                                                        18
                                                                                                                                                         /s/ Stella S. Villegas
                                                                                                        19                                              Stella Villegas
                                                                                                        20
                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28


                                                                                                                                                    CERTIFICATE OF SERVICE
                                                                                                             561440.1
